Exhibit 10.1
 
CONFIDENTIAL SETTLEMENT AGREEMENT
AND
MUTUAL RELEASE OF ALL CLAIMS


THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS (the
“Confidential Settlement and Release” or “Agreement”) is entered into this 23rd
day of October, 2014 (“Effective Date”) between MyGO Games Holding Co., My Go
Games, LLC (collectively hereinafter “MyGO”) and Daniel Miller (“Miller”).


RECITALS
 
WHEREAS, My Go Games, LLC (“MGG, LLC”) and Miller entered into an Employment
Agreement dated May 1, 2014, (the “Miller Agreement”) pursuant to which Miller
was hired as My GO Games, LLC’s Chief Operating Officer (“COO”);
 
WHEREAS, in or about June 2014, Miller was duly and properly elected to the
Board of Directors of MyGO Games Holding Co. (“Board”);
 
WHEREAS, MyGO, by and through its attorneys, instituted an action, now pending
in the District Court of Travis County, Texas (Cause No. D-1-GN-14-003406) (the
“Action”) alleging breach of fiduciary duty, conspiracy, and unjust enrichment
in connection with Miller’s allegedly inappropriate and/or unlawful acts,
omissions and/or conduct (“Allegations”) as COO My Go Games, LLC and member of
the Board of MyGO Games Holding Co.;
 
WHEREAS, Miller asserts that MGG, LLC breached its obligations under the Miller
Agreement and that he is entitled to termination based upon resignation for Good
Reason (as defined in the Miller Agreement) and that he has suffered damages for
which he intends to pursue all available remedies;
 
WHEREAS, both parties dispute and deny all Claims and Allegations stated and
implied in the Action;
 
WHEREAS, each party has been advised of their respective potential rights,
liabilities, and obligations, if any, in connection with the Action and the
Miller Agreement and considers it to be in their respective best interests to
compromise and settle all potential claims and defenses upon the terms and
conditions set forth in this Confidential Settlement and Release;
 
WHEREAS, the parties enter into this Confidential Settlement and Release without
admitting or conceding any liability, and solely for the purpose of resolving
without further cost or disturbance all actual and potential disputes between
them;
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and representations contained herein, and for other good and valuable
consideration, including, but not limited to the payments set forth below and
the releases contained herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree and covenant
as follows:
 
AGREEMENT
 
1. Severance Payment.  Miller agrees to resign all employment with MyGO; in
exchange, MyGO agrees to pay Miller severance in an amount equal to the payroll
rate Miller was paid prior to his resignation ($12,500 per month minus FICA and
standard payroll tax withholdings), which shall be payable in accordance with
MyGO’s normal pay cycle up through November 30, 2014, via a USPS mailed check
post-marked within three (3) business days of the paycheck date.  MyGO will
further ensure no lapse in health insurance coverage for Miller through November
30, 2014.  Within ten (10) days following the Effective Date, MyGO shall issue
notice to Miller that he is eligible for continuation coverage of health
insurance through Texas State Continuation Provisions.  If Miller elects to
continue receiving coverage through Texas State Continuation Provisions, he is
solely responsible for the monthly premiums and agrees to not hold MyGO
responsible in any way for payment of such premiums, especially for Miller’s
failure to make timely payments that result in a lapse of medical insurance
coverage.
 
2. Resignation and Termination of Miller Agreement.  As soon as practicable but
in no case later than two (2) days after the Effective Date, Miller shall tender
a properly executed resignation of his position on the Board of Directors of
MyGO Games Holding Co., to be effective immediately.  The parties hereby
terminate the Miller Agreement which shall be effective on the Effective Date,
and except as to those terms and provisions otherwise specifically addressed in
this Confidential Settlement and Release, neither party shall have any further
obligation thereunder whatsoever, even as to any provisions which by intent or
design are to otherwise survive termination, including but not limited to any
and all provisions pertaining to non-compete/non-interference. Notwithstanding
the foregoing, in the event MyGO breaches its obligations under this Agreement,
then Miller shall have the right to seek all remedies available to him under the
Miller Agreement as if said agreement had not been terminated with respect to
Miller’s rights and remedies afforded therein.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Options.  Miller shall release and forfeit all of the option rights afforded
to him under the Miller Agreement and in exchange thereof, MyGO shall cause to
be issued to Miller options granting Miller the right to purchase One Million
Two Hundred Fifty Thousand (1,250,000) shares of common stock of MyGO Games
Holding Co. (“Retained Options”).  The Retained Options shall have a
strike/exercise price of five cents ($.05) per share and shall be fully vested
and immediately exercisable for a term of three (3) years from the date of
issuance thereof, subject to applicable waiting periods prescribed by the United
States Securities Act of 1933, as amended (the “Securities Act”) and any
applicable state securities laws..  The Retained Options will be issued to
Miller pursuant to Section 4(a)(2) and/or Rule 506 of Regulation D under the
Securities Act and pursuant to similar exemptions from any applicable state
securities laws on the basis of Miller’s representation to MyGO Games Holding
Co. that Miller is currently an “accredited investor” who satisfies one or more
of the criteria set forth in Rule 501(a) of Regulation D under the Securities
Act.  Miller acknowledges that (i) the Retained Options and the shares of common
stock issuable upon exercise thereof have not been registered under the
Securities Act or any applicable state securities laws and shall be “restricted
securities” within the meaning of Rule 144 under the Securities Act; (ii) that
the Retained Options cannot be exercised by Miller unless at the time of
exercise there is an exemption from the registration requirements of the
Securities Act and any applicable state securities laws and, if required by the
transfer agent, Miller has provided to the transfer agent of MyGO Games Holding
Co. a legal opinion of counsel of recognized standing in form and substance
reasonably satisfactory to the transfer agent to such effect and (iii) the
Retained Options and the shares of common stock cannot be offered, sold, pledged
or otherwise transferred, directly or indirectly, except pursuant to
registration under the Securities Act or pursuant to an available exemption
therefrom and in each in accordance with any applicable state securities laws
and the certificates representing such securities will bear a legend to this
effect.  Within fifteen (15) days of the Effective Date, MyGO shall secure all
necessary actions and resolutions of the Board as well as provide to Miller all
the applicable documents and agreements necessary to consummating the granting
and issuance of the Retained Options.
 
4. Dismissal of Complaint.  Within five (5) days of the Effective Date, MyGO
shall dismiss the Action against Miller without prejudice, with each party to
bear its own fees and costs.  MyGO agrees that the dismissal will be with
prejudice nine (9) months after the Effective Date.
 
5. SEC Filing:  As soon as practicable, but in no event later than four (4)
business days following the Effective Date, MyGO shall file the attached Form
8-K describing the material terms of this settlement agreement as required by
Items 1.01, 3.02 and 5.02 of Form 8-K, each party agreeing that such disclosure
and subsequent references to such disclosure in the reports and registration
statements that MyGO Games Holding Co. files with the SEC under the Securities
Act and under the Securities Exchange Act of 1934, as amended, does not
constitute a violation of the confidentiality provisions of Section 11 of this
Agreement, and stating the following in relation to Miller’s resignation from
the Board of MyGO Games Holding Co. pursuant to the requirements of Item 5.02 of
Form 8-K:
 
 
3

--------------------------------------------------------------------------------

 
 
Effective on October ___, 2014, Mr. Daniel Miller resigned from the Board of
Directors of the company.  The resignation was in relation to the previous
disagreements between the company and Mr. Daniel Miller regarding certain
previously announced alleged violations of the company’s Code of Business and
Ethical Conduct by Mr. Miller. The terms of the settlement agreement are set
forth in Item 1.01 hereof and are incorporated herein by reference. The company
performed an investigation into the previously announced concerns related to Mr.
Miller and after carefully reviewing such results, the parties desired to avoid
the uncertainties, risks, and costs of litigation. Therefore, the parties have
agreed to settle, compromise, and resolve the alleged claims and disputes
between them pursuant to the terms of the settlement agreement. Mr. Miller was
provided a copy of this disclosure prior to its filing with the SEC and pursuant
to the requirements of Item 5.02(a)(3), Mr. Miller has informed the company that
he agrees with the disclosure as set forth herein and will not be providing the
company with a letter to be filed herewith.


Miller agrees with the above disclosure regarding the circumstances surrounding
his resignation and agrees that so long as MyGO files an 8-K with the above
disclosure regarding his resignation as a director he will not furnish the
company a letter pursuant to Item 5.02(a)(3) of Form 8-K to be filed with the
Form 8-K or as an amendment thereto.


6. Investigation Cooperation:
 
(a)  MyGO seeks the assistance of Miller in regards to an on-going investigation
related to certain uses of corporate funds and also the raising of capital and
securing investors/private lenders in connection with the merger of Great
Outdoors, LLC and OBJ Enterprises, Inc. (“the Merger”); the surviving entity is
now known as MyGO Games Holding Co.  The parties hereby acknowledge that Miller
no longer has control or possession of the following email accounts previously
used by Miller in connection with the Merger: dmiller@mygogames.com and
dmiller.ient@gmail.com and will not be providing any emails from said accounts
(note: dmiller.ient@gmail.com was terminated and all emails in this account were
transferred and imported to the dmiller@mygogames.com account and thereafter
terminated/deleted).  Miller agrees to review his other email account and any
other accounts to which he has access and shall provide MyGO with copies of any
and all email or other correspondence which pertain to the Merger or the
Allegations, or both, that contain the following words/phrases: “Hammett,”
“Great Outdoors,” “Demilta,” “Jamal,” “Umur,” “capital raise,” “fund,” or
“expense reimbursement” (“Merger Documents”).  Merger Documents shall also
include all attached documents.  Merger Documents shall NOT include
correspondence and related documentation which is or would be considered
privileged in that such correspondence and/or documentation was prepared and/or
provided by, to, for, at the direction of legal counsel or in contemplation of
the Action, the underlying dispute and/or all claims and allegations made
therein.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  The sole purpose of this Section 6 is to expedite (NOT expand) the
evidentiary production and discovery process as provided in the applicable Texas
(and Travis County if applicable) rules of court procedure. Absolutely nothing
in this Section 6 shall be deemed to be or even challenged by MyGO as a waiver
of attorney-client privilege to any degree, and Miller shall be deemed to have
fully performed his obligations hereunder notwithstanding the withholding of any
correspondence and documentation which his legal counsel determines to be
privileged.  The term “privileged” and phrase “attorney-client privileged” shall
be interpreted and applied it its most liberal and broad context.
 
(c) Miller represents that he has conducted a good faith search for Merger
Documents and the results of said search that are not attorney-client privileged
produced the email correspondence listed on Schedule A, attached hereto.
 
(d) In addition to the foregoing, upon not less than thirty (30) days’ prior
written notice, Miller agrees to provide oral testimony at deposition, to cover
any topic related to the Merger, Merger Documents, Allegations in this Action,
or Daniel Hammett.  Should MyGO seek to take Miller’s deposition, then MyGO
agrees that Miller’s deposition shall take place in St. Petersburg, Florida.
 
7. Release by MyGO.  MyGO, for itself, its corporate parents and subsidiaries,
related affiliates, officers, directors, employees, shareholders, agents,
attorneys and assigns, hereby irrevocably and unconditionally releases and
forever discharges Miller, his corporate entities and related affiliates,
subsidiaries, shareholders, successors, successors and predecessors, and all of
their past, present and future heirs, employees, agents, attorneys, officers,
directors and trustees, as well as other persons and entities acting on their
behalf, from any and all claims, liens, demands, obligations, actions, causes of
actions, counts, damages, liabilities, losses, fees, costs or expenses, of any
nature whatsoever, known or unknown, ascertained or not ascertained, suspected
or unsuspected, existing or claimed to exist, from the beginning of time to the
date of signing this Confidential Settlement and Release, including, but not
limited to, those arising out of, or in any way related to, the Action, the
Miller Agreement between the parties, or that were asserted or could have been
asserted in the Action.
 
 
5

--------------------------------------------------------------------------------

 
 
8. Release Subject to Miller Representation. Notwithstanding the foregoing
Release by MyGO, Miller represents that he has performed his duties as COO and
as a member of the Board in good faith and in the Company’s best interests and
that he has not knowingly or intentionally breached his fiduciary duties to
MyGO.  If, within nine (9) months of the Effective Date, a trier of fact in a
formal legal proceeding to which Miller is a party and having proper
jurisdiction over Miller finds that Miller knowingly or intentionally breached
his fiduciary duties, the Release in Section 7 is revocable.  This section shall
survive for a period not to exceed nine (9) months following the Effective Date.
 
9. Release by Miller.  Miller, for himself, his agents, attorneys and assigns,
hereby irrevocably and unconditionally releases and forever discharges MyGO, its
affiliates, parents, subsidiaries, shareholders, successors, and predecessors,
and all of their past, present and future heirs, employees, agents, attorneys,
officers, directors and trustees, as well as other persons and entities acting
on their behalf, from any and all claims, liens, demands, obligations, actions,
causes of actions, counts, damages, liabilities, losses, fees, costs or
expenses, of any nature whatsoever, known or unknown, ascertained or not
ascertained, suspected or unsuspected, existing or claimed to exist, from the
beginning of time to the date of signing this Confidential Settlement and
Release arising out of, or in any way related to, the Action, the Miller
Agreement between the parties, or that were asserted or could have been asserted
in the Action.
 
10. Acknowledgement of Compromise.  MyGO and Miller represent and warrant that
they understand that this settlement is a compromise of disputed claims entered
into voluntarily by all parties to avoid the expense and inconvenience of
litigation and that this Confidential Settlement and Release, including any
exhibits and attachments hereto, does not constitute an admission of liability
by either party and further shall not be used by MyGO or Miller, their
respective heirs, agents, representatives, or any other party as evidence of, or
an admission of, any improper conduct by either party.
 
11. Non-Disparagement.  Each party agrees that it shall not make any disparaging
communications concerning the other related to the Action, Miller Agreement, any
services that are the subject of this Action or any of the events that are the
subject of the Action.  In the event MyGO receives any inquiry as to Miller’s
employment status, the response shall be strictly limited to dates of employment
and confirmation of compensation.
 
 
6

--------------------------------------------------------------------------------

 


12. Exclusive Agreement and Amendment.  The parties agree and acknowledge that
there are no contemporaneous oral agreements between the parties.  No change,
modification, rescission or waiver of any provision of this Confidential
Settlement and Release shall be valid or binding unless it is in writing and
signed by all the respective parties to this Confidential Settlement and
Release.
 
13. Governing Law.  This Confidential Settlement and Release shall be construed
in accordance with Texas law.  All parties participated in the preparation of
this Confidential Settlement and Release and, in the event of any claim arising
from a breach of this Confidential Settlement and Release, its language shall
not be construed against or in favor of either party because of such party’s
participation in the preparation of the Agreement.
 
14. Attorneys’ Fees.  If any proceeding is brought for the enforcement,
interpretation, modification, or termination of this Confidential Settlement and
Release, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs incurred in connection with that proceeding, in
addition to any other costs or relief to which the party may be entitled.
 
15. Performance.  The parties shall take all necessary steps to effectuate this
Confidential Settlement and Release.
 
16. Severability.  If any portion of this Confidential Settlement and Release is
held to be unenforceable, the remainder of the Agreement shall remain in full
force and effect.
 
17. Counter Parts.  This Confidential Settlement and Release may be executed in
any number of counterparts and the parties agree that each shall be deemed an
original.  This document shall have no force and effect until and unless signed
by all parties listed below.
 
IN WITNESS HEREOF, the undersigned have affixed their signatures this 23rd day
of October, 2014.
 
 
DANIEL MILLER
MYGO GAMES HOLDING CO.
   
By:                                                                         
By:                                                                        
       
MY GO GAMES, LLC
     
By:                                                                        
 

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
MERGER EMAIL LIST


 


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CAUSE NO. D-1-GN-14-003406
 
MYGO GAMES HOLDINGS CO;
§
 IN THE DISTRICT COURT OF
MY GO GAMES, LLC
§
   
§
 
Plaintiff,
§
   
§
 
v.
§
 TRAVIS COUNTY, TEXAS
 
§
 
DANIEL HAMMETT; DANNIAL MILLER
§
   
§
 
Defendants.
§
98th JUDICIAL DISTRICT

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PLAINTIFF’S MOTION FOR ENTRY OF
AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
COMES NOW, MyGO Games Holdings Co. and My Go Games, LLC (collectively, “MyGO”),
Plaintiffs herein, by and through their attorneys, and present this Motion for
Entry of an Agreed Order of Dismissal Without Prejudice as to Daniel Miller
(“Miller”).  Defendant Miller stipulates and agrees to the entry of an order
dismissing the Complaint as to Miller, and any Counterclaims without prejudice,
each party to bear its own fees and costs. The parties request that the Court
enter the enclosed order dismissing this case without prejudice, each party to
bear its own fees and costs.

Respectfully submitted,
 
WICK PHILLIPS GOULD & MARTIN, L.L.P.




By:           /s/ J. Sean Lemoine                               
J. Sean Lemoine
Texas State Bar No. 24027443
Rusty J. O’Kane
Texas State Bar No. 24088149


3131 McKinney Avenue, Suite 100
Dallas, Texas  75204
Telephone: (214) 692-6200
Facsimile: (214) 692-6255


ATTORNEYS FOR PLAINTIFF
 
 
 
 

--------------------------------------------------------------------------------

 
 
CAUSE NO. D-1-GN-14-003406


MYGO GAMES HOLDINGS CO;
§
IN THE DISTRICT COURT OF
MY GO GAMES, LLC
§
   
§
 
Plaintiff,
§
   
§
 
v.
§
TRAVIS COUNTY, TEXAS
 
§
 
DANIEL HAMMETT; DANNIAL MILLER
§
   
§
 
Defendants.
§
98th JUDICIAL DISTRICT

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 




This case is before the Court on Plaintiff’s Motion for Entry of Agreed Order of
Dismissal Without Prejudice filed by counsel for Plaintiff, and the Court being
fully advised in the premises, it is hereby,
 
ORDERED AND ADJUDGED that all claims, counterclaims, and causes of action
alleged or asserted against Daniel Miller in the above-styled action are hereby
DISMISSED WITHOUT PREJUDICE.  Each party shall bear its own attorneys’ fees and
costs.
 
DONE and ORDERED in Travis County, Texas, this ___ day of October, 2014.






                                                                                                                            _________________________________
Judge Rhonda Hurley






Copies to:
Kenneth D. Chapman, Jr.
Chapman, Chapman, & Chapman, P.A.
1920 Golf Street
Sarasota, FL 34236
ken@chapmanpa.com
 
 